DETAILED ACTION
This action is in response to the communication filed on 05/26/2020.
After a thorough search and examination of the present application and in light of the prior art made of record, the claims 1-14 are allowed.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
 The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, & 9. More specifically, the prior art of record does not specifically suggest receiving, as input, at least one unit expression; searching for numeric values and the unit expression in a text corpus, the text corpus comprising sets of words and frequency of occurrence of each of the sets, the search resulting in identification of sets that comprise a combination of a numeric value and the unit expression; generating sentences from the text corpus by applying the identified sets as input; generating a training dataset by auto labelling in the generated sentences based on the numeric value and the unit expression; and training the model by providing input based on the training dataset.
Dependent claims 2-8, & 10-14, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zabihi et al discloses US 2021/0374559 A1 SYSTEM AND METHOD FOR NATURAL LANGUAGE PROCESSING (NLP) BASED SEARCHING AND QUESTION ANSWERING.
Johns et al discloses US 2014/0236941 A1 DISCOVERY ENGINE.
 Hamaguchi discloses US 2005/0198027 A1 Document Retrieval System Recognizing Types and Values of Numeric Search Conditions.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166